Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
With regards to claims 1, 20, and 21, applicants have submitted arguments that the prior art of record Masuda does not teach “a fourth pixel including a fourth photoelectric conversion region in the semiconductor substrate and a fourth color filter, wherein the fourth color filter is configured to transmit light in the second wavelength range, wherein the first pixel is adjacent to the second pixel, the third pixel, and the fourth pixel”.  However, examiner respectfully submits that this is shown in the Masuda reference as detailed in pages 4 and 5 of the Non-Final rejection dated 05/11/2022.  The applicants did not provide evidence with specific particularity to persuasively rebut the merits of the provided grounds in the Non-Final rejection.	The Masuda reference does not teach the third pixel to be a concave structure, yet the secondary reference Kim teaches this.  The applicants argued, however, that the photodiodes 400 has a rough surface and that this is not equivalent to a third pixel having a concave structure.  However, the examiner respectfully submits that whether a feature from the secondary reference is “equivalent” to a claimed feature is irrelevant to this 35 USC 103 analysis.  The teachings of Kim clearly show a concave structure on the photodiode surface from 400 and this can be applied to the surface of the Masuda reference since it is generally known to refract light pattern in a specific pattern required for a specific application.  Therefore, for all these reasons, the amendments are not sufficient to overcome the prior art of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (Pub No. US 2016/0112614 A1, hereinafter Masuda) and further in view of Kim et al. (Pub No. US 2007/0145505 A1, hereinafter Kim).
	With regards to claim 1, Masuda teaches a light detecting device, comprising: 
a first pixel including a first photoelectric conversion region in a semiconductor substrate and a first color filter, wherein the first color filter is configured to transmit light in a first wavelength range (see Fig. 24, first pixel 2 as G (green));
	a second pixel including a second photoelectric conversion region in the semiconductor substrate and a second color filter, wherein the second color filter is configured to transmit light in a second wavelength range (see Fig. 24, second pixel 2A); and
	a third pixel including a third photoelectric conversion region in the semiconductor substrate and a third color filter, wherein the third color filter is configured to transmit light in a third wavelengthth range (see Fig. 24, third pixel 2 as B (blue)), and
a fourth pixel including a fourth photoelectric conversion region in the semiconductor substrate and a fourth color filter, wherein the fourth color filter is configured to transmit light in the second wavelength range (see Fig. 1, fourth pixel region shown that can transmit light in second wavelength), 
wherein the first pixel is adjacent to the second pixel, the third pixel, and the fourth pixel (see Fig. 1 and 24, first pixel 2 G (green) next to pixel 2A and 2 B (blue), fourth pixel can be shown to be adjacent to first pixel as illustrated in Fig. 1),
wherein a light receiving surface of the semiconductor substrate of the second pixel includes a planar structure in a cross-sectional view (see Fig. 24, second pixel 2A with planar structure),
wherein a light-receiving surface of the semiconductor substrate of the third pixel includes a zig zag structure in the cross- sectional view (see Fig. 24, third pixel is a zig zag structure).
Masuda, however, is silent teaching the third pixel to having a concave structure.
In the same field of endeavor, Kim teaches a structure in which the cross sectional of photodiode surface is concave (see Fig. 4 and 5 for example, photodiode 400 has concave structures).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to replace the zig zag configuration with a concave structure as taught by Kim since the concave structures provide more surface area for light to be absorbed by the photodiode (see ¶40).
Masuda is also silent teaching wherein a light receiving surface of the semiconductor substrate of the fourth pixel includes the planar structure in the cross-sectional view.
It would have been obvious to a person having ordinary skill in the art at the time of filing for the fourth pixel to include a planar structure as illustrated in Fig. 24 of Masuda in order to provide a specific refraction pattern required for a specific application.

With regards to claim 2, Masuda teaches the light detecting device according to claim 1, wherein the first wavelength range corresponds to green light, wherein the second wavelength range corresponds to red light, and wherein the third wavelength range corresponds to blue light (see claim 1 and Fig. 24).

With regards to claim 3, Masuda teaches the light detecting device according to claim 1, wherein the first pixel, the second pixel, and the third pixel are separated by an element isolation unit (see Fig. 24, pixel separation portion 54).

With regards to claim 4, Masuda teaches the light detecting device according to claim 3, wherein the planar structure is disposed between a first portion of the element isolation unit and a second portion of the element isolation unit in the cross-sectional view (see Fig. 24, planar structure from 2A between two portions of 114 within pixel separation portion 54).

With regards to claim 5, Masuda teaches the light detecting imaging device according to claim 3, wherein the element isolation unit comprises a trench structure (see Fig. 24, pixel separation 54 is a trench).

With regards to claim 6, Masuda is specifically silent teaching the light detecting imaging device according to claim 2, wherein a light receiving surface of the semiconductor substrate of the first pixel includes the planar structure in the cross-sectional view (see Fig. 24, first pixel 2 G(green) has a planar surface at an angle).

With regards to claim 20, Masuda teaches an electronic device, comprising: 
a signal processor (see Fig. 2); and
a light detecting device including: a first pixel including a first photoelectric conversion region in a semiconductor substrate and a first color filter, wherein the first color filter is configured to transmit light in a first wavelength range;
a second pixel including a second photoelectric conversion region in the semiconductor substrate and a second color filter, wherein the second color filter is configured to transmit light in a second wavelength range;
a third pixel including a third photoelectric conversion region in the semiconductor substrate and a third color filter, wherein the third color filter is configured to transmit light in a third wavelength range, and
a fourth pixel including a fourth photoelectric conversion region in the semiconductor substrate and a fourth color filter, wherein the fourth color filter is configured to transmit light in the second wavelength range (see Fig. 1, fourth pixel region shown that can transmit light in second wavelength),
wherein the first pixel is adjacent to the second pixel, the third pixel, and the fourth pixel (see Fig. 1 and 24, first pixel 2 G (green) next to pixel 2A and 2 B (blue), fourth pixel can be shown to be adjacent to first pixel as illustrated in Fig. 1),
wherein a light receiving surface of the semiconductor substrate of the second pixel includes a planar structure in a cross-sectional view, and4U.S. Application No. 16 640,939Attorney Docket No. 6810-1059 Amendment and Responsewherein a light-receiving surface of the semiconductor substrate of the third pixel includes a zig zag structure in the cross-sectional view (see claim 1).
Masuda, however, is silent teaching the third pixel to having a concave structure.
In the same field of endeavor, Kim teaches a structure in which the cross sectional of photodiode surface is concave (see Fig. 4 and 5 for example, photodiode 400 has concave structures).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to replace the zig zag configuration with a concave structure as taught by Kim since the concave structures provide more surface area for light to be absorbed by the photodiode (see ¶40).
Masuda is also silent teaching wherein a light receiving surface of the semiconductor substrate of the fourth pixel includes the planar structure in the cross-sectional view.
It would have been obvious to a person having ordinary skill in the art at the time of filing for the fourth pixel to include a planar structure as illustrated in Fig. 24 of Masuda in order to provide a specific refraction pattern required for a specific application.

With regards to claim 21, Masuda teaches a light detecting device, comprising: 
a first pixel including a first photoelectric conversion region in a semiconductor substrate and a first color filter, wherein the first color filter is configured to transmit light in a first wavelength range; 
a second pixel including a second photoelectric conversion region in the semiconductor substrate and a second color filter, wherein the second color filter is configured to transmit light in a second wavelength range;
a third pixel including a third photoelectric conversion region in the semiconductor substrate and a third color filter, wherein the third color filter is configured to transmit light in a third wavelength range, and
a fourth pixel including a fourth photoelectric conversion region in the semiconductor substrate and a fourth color filter, wherein the fourth color filter is configured to transmit light in the second wavelength range (see Fig. 1, fourth pixel region shown that can transmit light in second wavelength),
wherein the first pixel is adjacent to the second pixel and the third pixel in a plan view, wherein a light receiving surface of the semiconductor substrate of the second pixel does not include a concave structure in a cross-sectional view (see claim 1, second pixel 2A not concave), and 
wherein a light receiving surface of the semiconductor substrate of the third pixel includes a zig zag structure in the cross-sectional view.
Masuda, however, is silent teaching the third pixel to having a concave structure.
In the same field of endeavor, Kim teaches a structure in which the cross sectional of photodiode surface is concave (see Fig. 4 and 5 for example, photodiode 400 has concave structures).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to replace the zig zag configuration with a concave structure as taught by Kim since the concave structures provide more surface area for light to be absorbed by the photodiode (see ¶40).
Masuda is also silent teaching wherein a light receiving surface of the semiconductor substrate of the fourth pixel includes the planar structure in the cross-sectional view.
It would have been obvious to a person having ordinary skill in the art at the time of filing for the fourth pixel to include a planar structure as illustrated in Fig. 24 of Masuda in order to provide a specific refraction pattern required for a specific application.

With regards to claim 22, Masuda teaches the light detecting device according to claim 21, wherein the first wavelength range corresponds to green light, wherein the second wavelength range corresponds to red light, wherein the third wavelength range corresponds to blue light (see claim 1 and Fig. 24).

With regards to claim 23, Masuda teaches the light detecting device according to claim 22, wherein the first pixel, the second pixel, and the third pixel are separated by an element isolation unit (see Fig. 24, pixel separation portion 54).

With regards to claim 24, Masuda teaches the light detecting device according to claim 23, wherein the element isolation unit comprises a trench structure (see Fig. 24, pixel separation 54 is a trench).

With regards to claim 25, Masuda teaches the light detecting device according to claim 21, wherein a light receiving surface of the semiconductor substrate of the first pixel does not include a concave structure in the cross-sectional view (see Fig. 24, first pixel 2 G (green) not concave).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML